Title: To James Madison from Richard Emmons and Others, 12 April 1814
From: Emmons, Richard
To: Madison, James


        
          Sir,
          Whately. Mass. April 12. 1814
        
        At a period like the present, when we are engaged in a war with a powerful nation, it becomes the implicit duty of every good citizen of the Union to rally round the standard of their country, and give eve[r]y support in their power to the national government; in order, that the enemy may the sooner be brought to a sense of his indignities, and thereby acknowledge his errors and do us justice. But, Sir, instead of aiding and strengthening the arm of the national government, the rulers of this state

(we blush while repeting it) are endeavouring by every means in their power, not only to paralize the operations of the national councils and encourage the enemy, but also, are using their utmost exertions to excite the citizens to seperate themselves from the national compact, and to raise the standard of rebelion and civel war in this once happy and patriotic state.
        Therefore, we the subscribers, being duly impressed with a sense of the gloomy aspect that surrounds us, by enemies without, and factions within, do hereby most cheerfully volunteer our services to the President of the United States, to hold ourselves in perfect readiness at a moments warning, to repel invasions, or suppress insurrections within the limits of Old Massachusetts, or any of the United States: and if that be acceptible, we would request him to forward to us a charter for a company, by which we may organize ourselves for that purpose.
        
          


Richard Emmons.
}
  Committee


Israel Wells



Thomas Crofts




        
      